Title: To John Adams from Joseph Palmer, 23 January 1776
From: Palmer, Joseph
To: Adams, John


     
      Watertown, 23d January 1776
      Dear Sir
     
     To regulate the trade of the United Colonies, being a field of vast extent, far exceeds my present comprehension; and ’tis not likely I shall ever fully investigate that complicated System of Regulation, which will best Serve the trade of these Colonies; however, I will ven­ture to Suggest to you Several reasons which incline me to favour the following Regulation, which respects the importation of foreign Articles. I wou’d first premise, that I apprehend it necessary that we shou’d have a good Sumptuary Law, well adapted to our circumstances: This being Supposed, I think we Shall be best able to guard against Some breaches of this Law, by being our own Carriers; and by having all imports in our own Bottoms, we Shall have all the advantages of Supplying and carrying; this will also encourage Ship-building, and will be an effectual Nursery for Seamen; and will also prevent other Nations obtaining Such knowledge of our Ports, as may, in some future time, enable them to improve it to our damage, as our unnatural enemies have lately done. When this matter is contemplated; I shou’d be very fond, for the reasons mentioned, to Secure this point, even at a great expence (if necessary) in some other way. For as we don’t want any Imports, as necessary to Life; and as our Exports of the Provision kind will be large, I think we may, in treaty, fair claim the proposed article. I have no time, but only at the Board, where many interruptions necessarily take place; if I shou’d have opportunity, will write more fully.
     I have to ask the favour of you to buy me a Silver Hilted Sword; I wou’d willingly have one that is both Strong and hansom, with a Hilt that will well Secure the hand: Formerly I knew somthing about the backsword, and a little, very little, about the Small Sword, and therefore prefer one that wou’d Serve to push, or cut, as opportunity and occasion may present; my Nerves are unstrung, so that I cannot wish to meet an occasion, but shou’d the necessity arrive, I shou’d be glad to be prepared for defence: When I know the price, will pay it as you may order.
     I have had some tho’ts about Government which I have not had opportunity to mention so fully as I cou’d wish. You know how much we are embarrassed for want of a Governor; how Slow our proceedings; and how difficult to have 15 always in the Chair. We now see that our enemies are determined to push with all their might early in the Spring; how necessary is it then that we take effectual measures for reduceing both Quebec and Boston before the Spring arrives. But this is not all; may we not also attempt to divert the Storm? If the United Colonies shou’d declare for independence, and offer their Trade, in some general way, until treaty shall settle particulars, to Somebody else; would not our Enemies find themselves immediately involved in a War with that Sombody? and would not that involvement break the Storm, in some degree, for the present? and can any­body accept such Trade without such an involvement? And if these things must be done at all, prudence says that they must be done soon, without any delay, and that a better form of Government, at least a more compleat one, is necessary for expedition.
     I mentioned a Governor serving only 1 Yr., and then 3 Yrs. next after, not to be chosen; I have not expressed myself right, but you know my meaning. I could wish also that the Council may be reduced to 21; and 7 others to be assistants, or privy Council to the Governor; these, with such assistants, to be chosen annually, I wou’d willingly trust the Governor with a negative power. May God bless and prosper all your endeavours to promote happiness; so prays yr. affect: Friend &c.,
     
      Borland
     
    